Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 3, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the testimony of his accomplice was sufficiently corroborated by independent evidence tending to connect the defendant to the crime of which he was convicted (see CPL 60.22 [1]; People v Besser, 96 NY2d 136 [2001]; People v Bretti, 68 NY2d 929, 930 [1986]; People v Barbieri, 207 AD2d 554, 555 [1994]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Smith, J.P., Adams, Crane and Skelos, JJ., concur.